Per Curiam.

The order in the tax certiorari proceeding
directed that “ there shall be audited and allowed * * * and paid to ” the relator the refund prescribed therein, “ together with the interest * * * from the dates of payment ”. Service of a certified copy of that order upon the comptroller of the city of New York, and service of a copy thereof, with notice of entry, together with a letter of transmittal by relator’s attorney upon the department of finance, were sufficient to start interest running on the refund (People ex rel. 270 Park Ave. Corp. v. Sexton, 295 N. Y. 589; Tax Law, § 296, subd.,2). It is unnecessary to consider the effect of any alleged regulation of the comptroller to the contrary, for no such regulation has ever been officially promulgated (New York City Charter [1938], § 885). The order of the Appellate Division should be reversed and that of Special Term affirmed, with costs in this court and in the Appellate Division.
Loughean, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Feoessel, JJ., concur.
Ordered accordingly.